Citation Nr: 1616334	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and anxiety reaction.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and rated the disability in combination with the Veteran's previously service-connected anxiety reaction with hypertension.  The RO assigned a 30 percent rating, effective December 8, 2004.  Then, in a June 2012 rating decision, the RO increased the disability rating from 30 percent to 50 percent, effective February 3, 2012.

In September 2013, the Board considered whether ratings higher than those assigned in the January 2008 and June 2012 rating decisions were warranted.  After the Board's denial, the Veteran appealed.  Counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand with the Court of Appeals for Veterans Claims (Court).  In that Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases in the September 2013 decision.  A March 2014 Order of the Court granted the motion and remanded the issue to the Board.

In its September 2013 decision, the Board also granted a separate 10 percent disability rating for service-connected hypertension, which was implemented in a December 2013 rating decision.  Additionally, the Board remanded the Veteran's claim for service connection for sleep apnea for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In compliance with the remand directive, the RO issued a statement of the case in February 2014.  However, the Veteran did not perfect his appeal of this issue.  Accordingly, it is not properly before the Board.

As a result of the Court's March 2014 Order granting the Joint Motion, in August 2014, the Board again considered whether ratings higher than those assigned in the January 2008 and June 2012 rating decisions were warranted, and the Board awarded a rating of 50 percent (but not higher) prior to February 3, 2012 and denied a rating in excess of 50 percent thereafter for the Veteran's PTSD and anxiety reaction.  The Board also took jurisdiction over the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded such issue for additional development. 

In September 2014, the RO implemented the Board's decision by granting a rating of 50 percent for PTSD and anxiety reaction as of August 28, 2009.  In a January 2015 statement, the Veteran's attorney argued that, as the Veteran's claim had been pending since December 8, 2004, such was the proper effective date for the award of the 50 percent rating.  In February 2015, the Court issued an Order granting a Joint Motion for Partial Remand submitted by counsel for the Veteran and the Secretary of VA.  In such Joint Motion, the parties moved for vacatur with regard to the August 2014 Board decision only to the extent that it denied a rating in excess of 50 percent for PTSD.  The parties observed that, in such decision, the Board increased the Veteran's disability rating for PTSD from 30 to 50 percent and remanded the issue of entitlement to a TDIU, and stated that such aspects of the Board's decision were not contemplated in the instant Joint Motion and should remain undisturbed. 

In July 2015, the Board remanded the issue of entitlement to a rating in excess of 50 percent for PTSD and anxiety reaction for corrective action regarding the effective date assigned for the award of a 50 percent rating.  With regard to the TDIU, the development ordered in the August 2014 remand had not been completed and as such, the issue was not before the Board in July 2015.

The development and corrective action ordered in the August 2014 and July 2015 remand orders have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues of entitlement to a rating in excess of 50 percent for PTSD with anxiety reaction and entitlement to a TDIU, to include on an extraschedular basis, are properly before the Board for adjudication.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with his claim.
FINDINGS OF FACT

1. Prior to April 25, 2008, the Veteran's symptoms of PTSD with anxiety reaction were not of the frequency, duration, and severity to cause occupational and social impairment in most areas.

2. As of April 25, 2008, the Veteran's symptoms of PTSD with anxiety reaction were of the frequency, duration, and severity to cause occupational and social impairment in most areas but not total occupational and social impairment. 

3. The most probative evidence of record demonstrates that since April 25, 2008, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent prior to April 25, 2008 for PTSD and anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a 70 percent rating from April 25, 2008 for PTSD and anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met since April 25, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD with anxiety reaction arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Generally, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board observes that the RO provided a letter in June 2008 notifying the Veteran of the laws regarding degrees of disability and effective dates and readjudicated the claim in December 2009 and in a March 2010 statement of the case, which again provided the rating criteria for mental health disorders.  Therefore, no further notice is needed.

Regarding the claim for a TDIU, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2010 that fully addressed all notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice was provided in conjunction with a claim for TDIU filed in November 2010 and denied in a June 2012 rating decision.  While the Veteran did not appeal the June 2012 rating decision, in August 2014, the Board found that the issue of entitlement to a TDIU had been raised by the record, pursuant to Rice, 22 Vet. App. 447.  A new notice letter was not issued; however, the Board finds the Veteran had actual knowledge of the elements required for a TDIU based on arguments submitted by his representative in May 2015, which address the criteria for a TDIU.  Thus, no further notice is required.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records from the Pasco and Hampton VA Medical Centers, and private medical records.  The Veteran has submitted private records and has not identified any outstanding medical evidence.  Pursuant to the Board's August 2014 remand order, the issue of entitlement to a TDIU on an extraschedular basis was referred to the Director of Compensation Service (Director) for review.  The Director provided an opinion in December 2015 addressing extraschedular consideration for the claim for increased ratings for PTSD with anxiety reaction and the claim for a TDIU.  Therefore, the directives in the August 2014 Board remand have been substantially completed.

Appropriate VA psychiatric examinations were conducted in September 2005, September 2009, and February 2012.  An examination was conducted in February 2015 for TDIU purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2005, September 2009, and February 2012 examination reports are adequate as they are based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to this appeal.  The February 2015 examination report is adequate for TDIU purposes as the examiner reviewed the claims file and provided an opinion addressing TDIU and the impact of PTSD on employment.  Notably, the examiner did not address the Veteran's other service-connected disabilities, to include tinnitus, bilateral hearing loss, and hypertension, and their impact on employment.  However, neither the Veteran nor his attorney representative have suggested that disabilities other than PTSD with anxiety reaction have prevented or contributed to the Veteran's alleged inability to obtain and maintain substantially gainful employment.  Consequently the Board finds the opinion report is adequate for rating purposes.  There is adequate medical evidence of record to make a determination in this case and the Veteran has not indicated otherwise. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings

The Veteran has been assigned a 50 percent rating for his PTSD and anxiety reaction under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

GAF scores ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board prior to August 2014, the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014 applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran's PTSD with anxiety reaction is currently rated 50 percent disabling.  However, the Veteran contends that he is entitled to at least a 70 percent disability rating from December 2004 to the present.

A VA treatment record dated December 3, 2004 indicates the Veteran was experiencing anxiety, irritability, significant sleep disturbance, flashbacks, increased startle response, difficulty concentrating, and night sweats from bad dreams.  He reported having interpersonal difficulties with friends and family members and indicated that at times he would become angry and not talk to his wife for days.  The provider observed severe emotional distress when the Veteran recalled and recited his PTSD stressors and found the Veteran tense and guarded during the interview.  He was neatly dressed, alert and oriented.  His mood was described as anxious and depressed.  Delusions, hallucinations, suicidal or homicidal ideation were denied.  Thought content was noted for intrusive thoughts, hypervigilance, and mistrustfulness.  The Veteran indicated that he retired from full time employment and was working part-time as a consultant.  Chronic PTSD with dysphoric mood and history of generalized anxiety disorder were diagnosed.  The Veteran was prescribed medication.  A GAF score of 63 was assigned.  A December 15, 2004 treatment record shows the Veteran's mood was anxious but pleasant.

The Veteran submitted a statement in January 2005 indicating that his PTSD symptoms worsened when his son's Army National Guard unit was activated.  His symptoms at that time included inability to watch fireworks due to flashbacks; inability to recall details of important life events; sleep disturbance, including insomnia and nightmares; stomach problems due to anxiety; and inability to talk about or watch movies related to the war in Vietnam.  He reported that his mood swings impacted his family, causing them to be wary of him.  He would go days without talking to family members but then resume conversation days later as if nothing happened.  Until recently, he had kept minimal contact with his parents and siblings but had grown closer to them.  He noted that he was an impulsive buyer of expensive items.

A May 2005 treatment record shows the Veteran felt "pretty good" and reported that while he still had some sleep difficulty, he was feeling better.  Medications had been effective to improve symptoms of irritable mood, flashbacks, intrusive thoughts, war related dreams, hypervigilance, and depressed mood.  He still had irritability and depression at times, but not as severe and more transient.  His symptoms had been lasting for days but now lasted a few hours at most.  His wife noted his improved mood and ability to cope with stressors.  See also January 5, 2005 VA treatment record indicating improved symptoms due to medication.

In August 2005, the provider noted that the following symptoms had stabilized on medication: irritable mood, depressed mood, anxious mood, flashbacks, intrusive thoughts, war related dreams, and hypervigilance.  The Veteran said medication "helps a whole lot, mood more stable, more normal, not like before when I would break down [become tearful]."  He still had insomnia 2 to 3 times a week.  He was getting along with his wife and was feeling ok.  The provider observed that the Veteran was well-groomed, pleasant and cooperative, and alert and oriented.  He denied suicidal, homicidal, and psychotic ideations.  His mood was euthymic with somewhat constricted affect.  His thought processes were logical and goal directed, his speech was clear and coherent, and his judgement and insight were good.  The Veteran's attention and insight were intact.

During a September 2005 Compensation and Pension examination, which was conducted by a contract provider, the Veteran reported anxiety, sadness, irritability, hypertension, occasional insomnia, and a tendency to isolate from others.  His symptoms occurred as often as once a week, with each occurrence lasting 2 hours.  The ability to perform daily functions during remission or partial remission was noted as fair.  The report notes the Veteran must remain on continuous medication to be able to function in his daily life.  The Veteran reported that he worked at his last job for 35 years and indicated that relationships with his supervisor and co-workers were fair.  However, he had problems concentrating.  The report indicates that after his PTSD symptoms increased, he had to retire because he was no longer able to function at the level expected.  He indicated that relationships with his parents, siblings, wife, and children were good; however, he tended to isolate from others.  The Veteran reported flashbacks; described factors triggering flashbacks; indicated distress at exposure to similar events, such as fireworks; and described avoidance of thoughts, feelings, and conversations about the war.  He had a sense of foreshortened future and a feeling of detachment from others.  He denied having a social life.

The examiner observed that the Veteran was well-oriented and presented with appropriate grooming.  His behavior was appropriate.  The examiner documented disturbance of motivation and mood and stated that the Veteran had abnormal speech, which included crying.  He had no panic attacks and the examiner did not observe delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate and his judgment was not impaired.  His abstract thinking and memory were within normal limits and the Veteran denied homicidal and suicidal ideation.  The examiner diagnosed PTSD, delayed, and assigned a GAF score of 69.  The examiner stated that the Veteran's symptoms occasionally interfered with performing activities of daily living but that his symptoms did not prevent the Veteran from establishing and maintaining effective work and social relationships.  The Veteran had no difficulty understanding commands.  Further, the Veteran appeared to pose no threat of persistent danger or injury to self or others.

In November 2005, the Veteran reported he was sleeping better, but was still bothered by nightmares and intrusive thoughts related to his stressors.  He remained active in his daily affairs and liked to play golf.  His speech was noted to be of normal rhythm and flow and his eye contact was good.  His attention and concentration span was fair.  Thoughts were logical and goal directed without delusions or hallucinations.  Insight and judgment were fair.  No memory problems were noted.  A GAF score of 65 was assigned.  Nearly identical symptoms were noted in a May 2006 treatment record.

In October 2006, the Veteran claimed that lately he had been more anxious and jumpy and that his wife had noticed a "change in him."  He was still had nightmares and intrusive thoughts.  Other symptoms were the same as noted in November 2005 and a GAF score of 65 was assigned.  In December 2006, the Veteran reported feeling anxious and jumpy.  He indicated that he got easily irritated with others.  The objective findings and other symptoms reported were the same as previous counseling records.  A GAF score of 65 was assigned.  Records in April 2007 and May 2007 reflected the same concerns and GAF scores.  

In October 2007, the Veteran no longer reported being anxious, jumpy or irritable.  He indicated that he was feeling better but had some problems with concentration, nightmares, and intrusive thoughts.  He continued to remain active in daily affairs and was planning to travel with his family.  His mood was as anxious with full range of affect.  His attention and concentration span was fair with no memory problems noted.  His insight and judgment were fair.  A GAF score of 65 was assigned.

On April 25, 2008, the Veteran related an incident at a golf course when he lost his temper and got into a confrontation with another individual.  He reported irritability and anger and continuing nightmares and intrusive thoughts.  Objective findings indicated normal speech and logical, goal-directed thought processes.  Concentration, attention span, insight and judgment were fair.  A GAF score of 65 was assigned and the provider noted 65 as the highest GAF in the past year.

In June 2008, the Veteran reported that medications were helping but he continued to have nightmares and intrusive thoughts.  He denied active psychotic symptoms and active thoughts of suicide or homicide.  He remained active in daily affairs, to include travel.  The Veteran was casually dressed.  Objective findings revealed normal speech and logical, goal-directed thought processes.  His mood was anxious with full range of affect.  Insight and judgment were fair.  A GAF score of 65 was assigned, with a notation of the highest GAF in the past year being 65.

In July 2008, the Veteran reported having difficulty controlling his emotions during the last year.  He said he would get impulsive and had difficulty relating to others.  He would become easily irritated and angry.  He described an incident where he became upset while on the telephone and started banging the telephone on the table.  He reported continued intrusive thoughts and increased dreams and nightmares.  The provider noted that the Veteran's mood was labile and irritable.  Other observations were as noted in April 2008.

In an August 2008 statement from the Veteran's wife, she reported that the Veteran had become increasingly detached and paranoid over the past few years.  She said he retired from a lucrative job because he was having trouble dealing with people at work.  He found interaction with people to be very upsetting and eventually came home and told her of his resignation.  She described recent changes in his personality and ability to handle everyday challenges.  For example, he would become very angry when he felt people were not understanding or listening to him.  He would shout at people in person or over the telephone, and in one instance, he assaulted a fellow golfer, sending him to the emergency room.  After the incident at the golf course, it took a while for the Veteran to go outside for any reason.  He would panic if a strange car drove by the house.  The Veteran never returned to that golf course and lost his desire to play.

She described the Veteran's emotional state and indicated that his mood swings were more frequent, lasted longer, and were without reason.  She had to be on guard because she never knew what his mood would be.  She noticed the Veteran would not pay attention while driving and she worried for his safety when he went out without her.  At home, he could not sit still and would leave many projects unfinished.  She related that he had trouble sleeping and would fall asleep during the day.  In addition, she indicated he was "lax" about his personal appearance and that she made sure when he left the house he was "clean shaven and wearing decent clothes."

In an August 2008 statement from the Veteran, he indicated that he had problems controlling his anger and difficulty adapting to stressful situations.  He found it extremely difficult to work with people that disagreed with him or with people he felt did not work fast or hard enough.  He reported that his emotional outbursts created difficulties between friends, co-workers, and his family.

In November 2008, the Veteran reported having dreams at night on almost a daily basis.  He got restless and agitated during sleep and was bothered by intrusive thoughts.  The treatment record indicated a GAF score of 50 with a high score of 55 within the past year.

In June 2009, the Veteran reported continued intrusive thoughts and nightmares.  The provider indicated that his mood was dysphoric with appropriate affect.  He was interactive in the session and able to verbalize his feelings.  He was well-groomed and his speech was of normal rhythm and flow.  His attention and concentration spans were fair.  No memory problems were noted.  His thoughts were logical and goal directed.  No active delusions or hallucinations were noted and he denied suicidal and homicidal ideation.  The Veteran's insight and judgment were fair.

In September 2009, the Veteran underwent a VA psychiatric examination.  He indicated frequent anger and that he had put his wife and children through a lot of suffering over the years.  The Veteran reported problems falling and/or remaining asleep and that his sleep quality was poor.  On occasion he would thrash around in his sleep, and inadvertently hit or kick his wife.  He had nightmares two to three times a week and had flashbacks during waking hours.  He avoided media information about current wars.  He was averse to going out in public but when out, he avoided large crowds and public places.  He was hypervigilant in all settings and easily startled by loud noises, sudden movements, or certain smells.  He described problems with memory, concentration, decisiveness, and overall mental acuity.  He had trouble reading and said it could take months to read one book.  The Veteran reported being forgetful about unimportant current matters and stated that he would forget why he started a particular task.  He occasionally felt depressed but frequently felt anxious or, in his words, "tense all the time."  He noted his infrequent violence and the incident on the golf course but felt he would react violently if someone approached him incorrectly or slighted him.  The Veteran expressed fear of losing control and reported feeling irritable, angry, quick to react, and impatient in almost all settings through the years.  He felt guilty about the anger directed at his family.  Noted were fleeting suicidal thoughts but he reported that he had never been suicidal or homicidal.

Regarding employment, the Veteran reported that he worked for many years as a computer programmer, but often had trouble getting along with people.  He voluntarily stopped working in 2002 when he and his wife decided they had enough money saved for retirement.  Due to changes in the stock market, the Veteran thought he might have to resume working but preferably in isolation.

The examiner observed that the Veteran was open and forthcoming in providing his history and was polite and cooperative.  He maintained eye contact and his speech and thought processes were goal-directed.  No psychomotor abnormalities were noted and no memory deficit could be elicited.  Mood and affect were intense and anxious.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, obsessive or compulsive.  The examiner found the Veteran was not an immediate threat to himself or others and was capable of performing activities of daily living.  However, the examiner concluded that the Veteran had difficulty tolerating frustration, difficulty with concentration, and difficulty interacting with other people such that he had difficulty establishing and maintaining social and work relationships.  The examiner opined that the Veteran was capable of working "from a mental health point of view"; however, the Veteran would have significant difficulty interacting with other people, particularly under stressful situations.  He would be sensitive to interactions with co-workers and loud noises or sudden movements and would work better in isolation.  The examiner assigned a GAF score of 55.

A September 2009 VA treatment record indicates that the Veteran reported low frustration tolerance.  He was quick to anger and was easily irritated.  He planned to return to work but was not sure he could handle it with his emotions.  He struggled with finances.  He was bothered by intrusive thoughts and nightmares.  He was well groomed, interactive during the session, and able to verbalize his feelings.  His speech was of normal rhythm and flow and his attention and concentration spans were fair.  No memory problems were noted.  His mood was dysphoric with appropriate affect.  He denied homicidal and suicidal ideation.  His insight and judgment were fair.  A GAF score of 50 was assigned and it was noted that 55 was the highest the score had been in the prior year.  VA treatment records dated April 16, 2010 and November 8, 2010 report the same symptoms. 

In a January 2010 statement, the Veteran explained that during the September 2009 examination, he had experienced "extreme difficulty" remembering the last of three items he was asked to remember.  In addition, he indicated that his memory over the last few years had "rapidly deteriorated with names, important dates, doctors' visits, etc."  He reported having panic attacks while driving, which caused him to forget where he was or where he was going.  He reiterated his lack of impulse control and noted that sudden noise could set him off "in a very defensive mood."  He believed that it would be "extremely difficult for him to function in the work place" which would limit his ability to obtain and retain any job.

In his April 2010 Form 9, the Veteran reported that his memory continued to worsen.  He forgot appointments, what items he was looking for, and where his car was located.  He would often lose items such as his hearing aids and prescription sunglasses.  He also had "serious problems" with loud and obnoxious people or those that offended him.

In addition to the same symptoms reported and observed in September 2009, treatment records dated in August 2011 and December 2011 indicate problems with impulse control and intrusive thoughts.  The records all indicate a GAF score of 50.  

In February 2012, the Veteran underwent another VA examination with a provider contracted by VA.  The Veteran reported that he spent his time at home.  He no longer played golf and had increasingly withdrawn from social activities.  He said he would like to work but could not summon the energy to apply for a job.  The examiner noted the Veteran had worked for 13 years as a computer programmer until 1984.  He had various jobs until 2000 and was reportedly released from his last job as a consultant due to his irritability, outbursts of anger, and difficulty getting along with co-workers.  The Veteran had not worked since that time.  

The Veteran reported intermittent suicidal thoughts, intrusive thoughts and dreams, markedly diminished interest or participation in significant activities, restricted range of effect, difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examination revealed depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, and suicidal ideation.  The examiner indicated that although the Veteran was irritable, he was not violent.  The examiner added that the Veteran was now clinically depressed due to his continuing unemployment and having the desire to work.  The examiner opined that the Veteran would be able to perform work from a mental health point of view; however, he "would need to work in a structured environment and in relative isolation.  He would quickly become irritable, anxious and angry in any public setting."

The examiner indicated a diagnosis of PTSD and adjustment disorder with depressed mood and stated that the Veteran's PTSD symptoms included flashbacks, nightmares, difficulty falling asleep, difficulty remaining asleep, increasing social avoidance, irritability, outbursts of anger, and hypervigilance.  Symptoms of adjustment disorder with depression included diminished interest in usual activities, diminished energy level, frequent crying, depressed mood, sadness, and irritability.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated the impairment was caused by "irritability" and "quickness to anger" as well as "frequent sleeping" and avoidance of social settings.  He assigned a GAF score of 63.  

Treatment records authored by his regular VA treating psychiatrist, Dr. G., continue a GAF score of 50 between 2012 and 2014 and indicate symptoms such as intrusive thoughts, irritability, and sleep impairment.  Notably, May 2012 and August 2012 records indicate episodic aggressive anger expression.  An August 2012 and an October 2012 treatment record show the Veteran reported positive feedback regarding effective use of cognitive and behavioral coping strategies that had helped him control his anger.  He reported short term memory and concentration impairment.  A November 2012 treatment record shows report of occasional forgetfulness.

In June 2014, a private psychologist, Dr. C., reviewed the claims file and indicated the presence of similar symptoms since 2004.  He noted that the Veteran was married with two sons and that he had made life difficult for them due to his outbursts of anger and irritability.  He indicated that the Veteran had worked 13 years as a computer programmer and then held various jobs from 1984 to 2000.  The Veteran was released from his most recent employment as a consultant due to his irritability, outbursts of anger, and difficulty getting along with coworkers.  He summarized the Veteran's mental health treatment.  He indicated that as the Veteran's symptomatology has been investigated over the years, "his clinical presentation has become better understood as more severe than first thought." Dr. C. characterized the Veteran's symptoms as "rather severe" and indicated his opinion that it is more likely than not that the Veteran has experienced these severe symptoms since some time prior to December 2004.  Dr. C. concluded that the Veteran should be rated at 70 percent since December 2004 since "his condition has resulted in occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood."  

In February 2015, a VA opinion report was obtained addressing the impact of PTSD on employment.  The examiner observed that the accounts of the dates of the Veteran's employment history varied but that he worked for more than 30 years in computer programming.  She noted that the Veteran was never fired and that he reported in 2005 that his relationships with supervisors and co-workers were "fair."  He voluntarily retired in approximately 2001.  The examiner stated that by all accounts his career was a successful one despite periodic interpersonal conflicts and some reported attention issues.  As noted by his wife in her statement of August 2008, his final position involved a "a lucrative consulting job" and that in December 2004, he retired from full-time employment as a computer programmer and consultant, but still worked part-time as a consultant, thus indicating at least as recently as 2004 he was able to sustain gainful employment while being semi-retired.  Further, in 2005 during the VA examination, the Veteran reported that he voluntarily retired in 2002 when he and his wife decided they had enough money saved for retirement.  He was contemplating a return to employment due to the stock market's impact on his retirement savings.  The examiner observed that the Veteran had not sought employment since his retirement.

She observed that records from 2014 indicate some improvement in the Veteran's PTSD symptoms, with his attention and concentration span being fair with no memory problems.  Records also indicate the Veteran was active in daily affairs.  She noted that depression screens were negative in August 2012, September 2013, and August 2014.  She cited an August 2012 treatment record which indicated no significant problems regarding increased arousal or anger in particular.  The record noted the Veteran's report of improvement with medications and counseling.

The examiner concluded that the Veteran was able to maintain substantially gainful, indeed lucrative, employment for at least 30 years in his chosen profession as a computer programmer, despite reporting "fair" relationships with co-workers and supervisors.  His interpersonal issues were not of the severity to result in being fired.  He reported concentration and attention difficulties; however, the examiner noted that recent reports show attention and concentration spans were fair with no noted memory problems.  Further, he has been active in his daily affairs.  See VA Treatment Record, August 21, 2014.  Regarding difficulties with interpersonal relationships and irritability, she noted improvement in these areas as well.  She observed that the Veteran is also fortunate in that his chosen profession, that of computer programming, lends itself to both contract work as well as "telecommuting", thereby minimizing the need for interpersonal interactions, if desired.

The Veteran submitted a vocational assessment, dated April 2015, for review.  The evaluator reviewed the claims file and noted that particular attention was paid to evidence dated since August 2008.  The evaluator found that the Veteran had not worked since 2001 and had not been able to secure and follow a substantially gainful occupation even at the sedentary level of work since 2001.  The evaluator found the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity as well as diminished interest or participation in significant activities.  Further, the evaluator found the symptoms summarized in the report caused clinically significant distress or impairment in social, occupational and other areas of functioning.

The Board has given careful consideration to the Veteran's belief that a 70 percent disability rating is warranted for the entire pendency of his claim.  Upon review of the rating criteria and the lay and medical evidence, the Board finds that the Veteran's disability picture as a whole does not reflect such severe impairment prior to April 25, 2008, when the Veteran reported an episode of violence at a golf course.  Prior to this date, the Veteran's symptoms were not of the frequency, severity, or duration to result in occupational and social impairment with deficiencies in most areas.  Specifically absent from the record are more severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms.  At each examination and in treatment reports, the Veteran was described as alert and aware of his surroundings.  He was able to communicate normally and maintained good eye contact.  Objective findings did not include suicidal or homicidal ideation, repetitive motions, obsessional rituals, irregular speech, the inability to think logically or other symptoms of similar severity that, based on the severity, frequency, and duration of the symptoms, would result in deficiencies in most areas.

Prior to April 25, 2008, while the Veteran reported having interpersonal difficulties with friends and family, including mood swings and irritability, his reports and statements from his wife do not indicate that his social impairment was of the severity to result in inability to establish and maintain effective relationships.  For example, he reported in a January 2005 statement that he had grown closer to his parents and siblings.  In September 2005, he reported that his relationships with his parents, siblings, wife, and children were good.  At most he reported isolation from others and lack of a social life.  However, treatment records indicate he was generally able to perform activities of daily living, albeit with occasional interference, and remained active in his daily affairs, to include playing golf.  Other treatment records during this period do not suggest otherwise.  Accordingly, the impact of the Veteran's PTSD on his social and familial relationships is contemplated under the criteria for a 50 percent rating.

Regarding impact of PTSD symptoms on employment, the Board observes that the Veteran has provided inconsistent statements regarding the details of his employment and retirement therefrom.  See VA Examination Report, February 2015.  Specifically, his statements were fairly consistent until February 2012, when he reported a different work history, to include different jobs, tenure, and reasons for leaving employment.  Here, the Board finds more credible the statements made contemporaneous with his period of employment, to include his statement in December 2004, indicating he had retired from full time employment and was working part-time as a consultant.  In September 2005, he reported having worked at his last job for 35 years with fair relationships with his supervisor and co-workers.  He said he retired because he was no longer able to function at the level expected.  The Board acknowledges the Veteran's wife's statement of August 2008, indicating that he retired because of difficulty dealing with people at work; however, in September 2009, the Veteran reported that while he had trouble getting along with people, he voluntarily stopped working in 2002 when he and his wife decided they had enough money saved for retirement.  In light of the available evidence, the Board finds that overall, the Veteran's circumstances surrounding his employment and retirement therefrom do not support the assignment of a rating in excess of 50 percent prior to April 25, 2008.  At most, his PTSD caused occupational impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work relationships, criteria contemplated under the criteria for a 50 percent rating.  These criteria also include symptoms such as disturbance of motivation and mood, difficulty understanding complex commands, impairment of memory, impaired judgment, and impaired abstract thinking, which are symptoms that most accurately encompass the Veteran's report of being unable to function at the level expected at his full time job.  Notably, he worked part-time after leaving his job of 35 years.  The Board observes that this finding is contrary to the September 2005 VA examiner's report, which indicates the Veteran's PTSD symptoms did not prevent him from establishing and maintaining effective work and social relationships.  However, the descriptive terminology used by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  Thus, the Board finds that the evidence demonstrates that the frequency, severity and duration of the Veteran's PTSD symptoms caused occupational impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work relationships prior to April 2008, symptoms contemplated under the criteria for a 50 percent rating.

Weighing against the assignment of a rating in excess of 50 percent prior to April 25, 2008 are the January, May, and August 2005 treatment records showing report of improvement of symptoms with medication that had been prescribed in December 2004.  The Veteran reported improved mood and decreased flashbacks, intrusive thoughts, war related dreams, and hypervigilance.  He had some irritability and depression, but his symptoms were not as severe and were more transient, lasting only a few hours versus days.  While the Veteran occasionally reported problems with concentration and memory, the entirety of his reported symptoms were not of the frequency, severity and duration to cause occupational and social impairment with deficiencies in most areas. 

At the end of 2006 until October 2007, the Veteran reported being more anxious and jumpy, and easily irritated by others.  However, these symptoms, in conjunction with other reported symptoms such as problems with concentration, nightmares, and intrusive thoughts, were also not of the frequency, severity and duration to result in occupational and social impairment with deficiencies in most areas. 

Also weighing against the assignment of a rating in excess of 50 percent for the period prior to April 25, 2008 are the assigned GAF scores.  Prior to April 25, 2008, the Veteran's treating provider assigned GAF scores between 65 and 69, indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  While the scores are not determinative, the scores are probative. 

The Board acknowledges the private reports from Dr. C. and the vocational rehabilitation specialist.  The vocational rehabilitation specialist found the Veteran had been unable to obtain and maintain substantially gainful employment since 2001.  However, he did not address the Veteran's part-time employment in December 2004 or address treatment records dated prior to August 2008 in support of his finding of unemployability prior to April 25, 2008.  He focused on evidence dated since August 2008 and GAF scores in the 50s.  The Board observes that GAF scores in that range were not assigned until after April 25, 2008.  Consequently, the Board finds this opinion report does not provide an adequate rationale regarding the impact of the Veteran's PTSD symptoms with anxiety reaction on employability prior to April 2008.

Additionally, the Board observes that Dr. C. based his opinion, in part, on the Veteran's inconsistent statements regarding his employment history.  As noted above and pointed out by the February 2015 VA examiner, the Veteran changed details of his employment history in February 2012, at which time he indicated he had worked 13 years as a computer programmer and then held various jobs from 1984 to 2000, followed by termination from his most recent employment as a consultant due to his irritability, outbursts of anger, and difficulty getting along with coworkers.  At no point prior to February 2012 did the Veteran or his wife indicate that he had been terminated from employment due to symptoms related to PTSD.  As such, the Board finds that to the extent the report is based on this history, it is inadequate to support the assignment of a rating in excess of 50 percent prior to April 25, 2008.

Further, despite Dr. C.'s finding that the Veteran has experienced severe symptoms since some time prior to December 2004, the Board finds the evidence contemporaneous with the period prior to April 25, 2008 more probative.  Simply, the Board does not believe that the Veteran's VA providers (T.O., MSN, APRN-BC and B.G., M.D.), who regularly treated the Veteran prior to April 2008, described his symptoms and his presentation, and assigned GAF scores of 65 to 69, failed to accurately describe the severity of the Veteran's symptoms as insinuated by Dr. C.  The Board points out that Dr. C. references a July 30, 2005 record and an assigned GAF score of 50 in support of a higher rating during this period.  However, the date is incorrect and the treatment record is actually from July 30, 2008.  The Board also notes Dr. C. pointed out a November 2008 treatment record which shows a GAF score of 50 with the highest GAF score in the previous year being 55.  He argues that the VA provider contradicted prior findings of GAF scores in the 60s that were assigned 2007.  However, the Board finds this argument without merit.  First, it is unclear whether the November 2008 VA provider meant calendar year or a period of 12 months.  Moreover, even after the Veteran reported the altercation at the golf course in April 2008, his GAF score remained 65.  While GAF scores must be considered when rating claims, they are not determinative on an issue.  The entirety of the evidence must be considered.  Thus, even if the GAF score as of November 2007 was 55, the symptoms documented were not of the frequency, severity, and duration to cause occupational and social impairment in most areas.  

Consequently, the Board cannot find that the VA and private treatment records or lay statements indicate PTSD symptoms of similar severity to those documented in the criteria for a 70 percent rating or that the documented symptoms are otherwise of the frequency, severity, and duration to cause occupational and social impairment in most areas.  The preponderance of the evidence is against the assignment of a rating in excess of 50 percent prior to April 25, 2008.

The Board finds that a 70 percent rating for PTSD with anxiety reaction is warranted as of April 25, 2008, the date the Veteran reported actual impulsive violent behavior.  In support of this rating are GAF scores ranging in the 50s.  Further, the Veteran reported difficulty controlling emotions, and described an incident where he started banging a telephone on a table when he was upset.  His wife reported recent personality changes, increased mood swings, decreased concentration, decreased care with grooming, inability to finish projects, and unpredictable aggressive and/or violent behavior.  During his September 2009 VA examination, the Veteran reported increased sleep disturbance, to include thrashing; problems with guilt, memory, concentration, decisiveness, and overall mental acuity; and irritability, anger, impulsiveness, and impatience.  The examiner concluded that the Veteran would have significant difficulty interacting with other people, particularly under stressful situations.  He would be sensitive to interactions with co-workers and loud noises or sudden movements and would work better in isolation.  Subsequent records note similar symptoms and GAF scores in the 50s and notably, in February 2012, the Veteran reported intermittent suicidal thoughts.  The February 2012 examiner opined that the Veteran would be able to perform work from a mental health point of view; however, he would need to work in a structured environment and in relative isolation as he would quickly become irritable, anxious and angry in any public setting.  As such, the opinion suggests difficulty in adapting to stressful circumstances.  Overall, the Board finds that the Veteran's symptoms from April 25, 2008 have been of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas.  As such, a 70 percent rating is warranted from this period.

By the same token, a rating in excess of 70 percent is not warranted at any time because total occupational and social impairment, to include such serious symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name have not been shown.  The evidence has consistently indicated that the Veteran's speech was of normal rhythm and flow; his insight, judgment, attention span and concentration were fair.  He reported some memory loss, but not of the severity where he could no longer remember his name, the names of close relatives, or his own occupation Moreover, while the Veteran reported one altercation with a fellow golfer in April 2008 and an incident involving a telephone during the same period of time, these two incidents do not rise to the level of "persistent danger or hurting self or others."  The Veteran indicated fear of future violence and lack of impulse control; however, the February 2012 VA examiner found the Veteran was irritable but not violent.  Further, treatment records dated in 2012 show the Veteran reported positive feedback regarding effective use of cognitive and behavioral coping strategies that had helped him control his anger.  Finally, VA examiners have indicated that from a mental health point of view, the Veteran had the mental capacity to work, though he would have to work in a controlled setting.  Thus, his mental acuity was not of the severity to produce total occupational impairment.  Consequently, the Board cannot find that the frequency, severity and duration of the Veteran's symptoms of PTSD with anxiety reaction have resulted in total occupational and social impairment at any time during the pendency of the claim.

Based on the foregoing, the Board finds that the 50 percent rating prior to April 25, 2008 is continued while a 70 percent rating is granted from April 25, 2008 for the Veteran's PTSD and anxiety reaction.  No further staged ratings are warranted and to this extent, the appeal is granted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD with anxiety reaction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service ("Director"), for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1)  (2014).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.   Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  .

In August 2014, the Board remanded the issue of entitlement to a TDIU for consideration of extraschedular entitlement.  The Director submitted an opinion in December 2015 that addressed entitlement to extraschedular evaluations for PTSD and TDIU.  The Director reviewed the evidence and found that the Veteran's PTSD symptoms were adequately addressed by the schedular rating.  The Director noted that the Veteran had not been hospitalized for PTSD and had not sought treatment at emergency rooms or intensive outpatient treatment.  The Director indicated that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Board agrees and finds that an extraschedular evaluation is not warranted.  Herein, the Board continued the 50 percent rating prior to April 25, 2008 and granted a 70 percent rating from April 2008.  The Veteran's symptoms and impairment during these periods are adequately addressed by the schedular rating.  As discussed, the rating schedule provides higher ratings for symptoms and disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, an extraschedular rating is not warranted.

III. TDIU

The claim for a TDIU has been brought pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for TDIU was reasonably raised by the record as part of the Veteran's claim for an increased rating for his service-connected PTSD with anxiety reaction. 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service ("Director"), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Based on a thorough review of the record, the Board finds that the medical evidence supports the claim for a TDIU from April 25, 2008.  As discussed above, as of April 25, 2008, the Veteran's PTSD with anxiety disorder has been rated 70 percent disabling, thus satisfying the schedular requirement for a TDIU.  The question remains as to whether his service-connected disabilities, to include PTSD with anxiety reaction, tinnitus, bilateral hearing loss, and hypertension (as of October 2, 2009), have prevented him from engaging in substantially gainful employment.  

Here, the preponderance of the evidence suggests the Veteran has been unable to engage in substantially gainful employment since April 25, 2008.  Importantly, the September 2009 VA examiner indicated that the Veteran had difficulty tolerating frustration, difficulty with concentration, and difficulty interacting with other people such that he had difficulty establishing and maintaining social and work relationships.  The examiner opined that the Veteran was capable of working "from a mental health point of view"; however, he would have significant difficulty interacting with other people, particularly under stressful situations.  He would be sensitive to interactions with co-workers and loud noises or sudden movements and would work better in isolation.  Moreover, in April 2015, a vocational rehabilitation specialist indicated that it is at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment on a regular and consistent basis since 2001 due to increasing symptoms associated with PTSD.  As discussed above, the vocational rehabilitation specialist focused on evidence dated since 2008 and as such, the Board finds that his opinion addressing the Veteran's employability prior to that date is not supported by adequate rationale.  However, as of 2008, the specialist's opinion is fully supported by the evidence and the Board otherwise finds his reasoning sound.  He noted the Veteran's GAF scores in the 50s, the September 2009 and February 2012 VA examiners' findings, and the private opinion from Dr. C.  He noted that VA providers indicated the Veteran could work in a sheltered employment setting; however, sheltered employment is not considered substantial gainful employment and is different from regular competitive employment.  He indicated that if the Veteran were to find work, he would require frequent absences, excessive breaks during the workday, and accommodations to an extent that would not be tolerated by an employer in a competitive market. 

The Board has considered the February 2015 VA examination report, which indicates that the Veteran's PTSD does not preclude substantially gainful employment.  However, the preponderance of the evidence favors the Veteran in this matter.  Consequently, based on the September 2009 VA examination report and the vocational rehabilitation specialist's April 2015 report, the Board finds a TDIU is warranted from April 25, 2008.

The Board finds a TDIU is not warranted prior to April 25, 2008.  Prior to this date, the Veteran did not meet the initial schedular criteria.  He had a 50 percent rating for PTSD with anxiety reaction, a 10 percent rating for tinnitus, and a 10 percent rating for bilateral hearing loss, with a combined disability rating of 60 percent.  Per the Board's August 2014 remand order, the Veteran's claim was sent to the Director for consideration of an extraschedular TDIU.  In the December 2015 report, the Director noted that the Veteran had been unemployed for several years and reportedly stopped working when he decided to retire.  He noted that some opinions indicate that the Veteran was unable to work due to PTSD while others do not.  He stated that none of the medical evidence shows that the Veteran's tinnitus, bilateral hearing loss, or hypertension have affected his ability to obtain and maintain gainful employment.  The Director further found that the evidence does not show the Veteran became unable to work in 2001 or 2004 solely due to PTSD.  He concluded that the evidence does not demonstrate that the Veteran has been unable to engage in substantially gainful employment and that extraschedular TDIU is not warranted.

Since the Director considered and denied entitlement to an extraschedular TDIU in the first instance, the Board may consider awarding a TDIU on an extraschedular basis.  However, the Board finds that the evidence does not support entitlement to a TDIU prior to April 25, 2008.  The Board points out that the Veteran has not alleged that he is unable to obtain or maintain substantially gainful employment due to tinnitus, bilateral hearing loss, or hypertension.  As discussed above, the Veteran has presented inconsistent statements regarding past employment and the impact of his PTSD symptoms on his decision to leave employment.  However, the Board finds credible the statements the Veteran and his wife made prior to February 2012, which indicate that after 35 years he retired from a job where he had a fair relationship with his supervisors and co-workers.  The Veteran indicated that he retired once he and his wife determined that they had enough savings.  Notably, the Veteran was working part-time in December 2004 as a consultant.  

Between December 2004 and April 25, 2008, the evidence does not show that the frequency, severity, and duration of the Veteran's symptoms of PTSD and anxiety reaction precluded substantially gainful employment.  At most, his symptoms caused reduced reliability and productivity, to include difficulty in establishing and maintaining effective work relationships due to his disturbance of mood and problems concentrating.  Treatment records primarily indicate that his thought processes were logical and goal directed, his speech was clear and coherent, and his judgement and insight were good.  His attention and insight were intact.  Moreover, GAF scores in the 60s were assigned, which indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.

In June 2014, Dr. C. opined that it is more likely than not that the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected PTSD and has been unable to do so since some time prior to 2004.  He noted that past examiners found the Veteran able to complete simple work-related tasks, but that he would not necessarily be able to complete more complex tasks.  Of concern has been his difficulty with social interaction due to anger and irritability, which Dr. C. found contributed to the Veteran's most recent unemployment.  He indicated that reported deficient motivation, difficulty concentrating, and memory loss would also likely produce a significant negative impact on his ability to maintain employment.  He found that such a severe and persistent difficulty with regard to mood state and behavior would limit employment within the most protective and sheltered of work environments.  The Board has considered this opinion but finds that it does not accurately address the Veteran's symptoms prior to April 25, 2008.  As discussed above, prior to February 2012, the Veteran provided inconsistent statements regarding the termination of his employment status and his reasons for retiring.  Further, the frequency, duration and severity of the Veteran's symptoms prior to April 25, 2008 to not suggest that the Veteran was unable to obtain and maintain substantially gainful employment.  At most, his symptoms caused reduced reliability and productivity, to include difficulty in establishing and maintaining effective work relationships due to his disturbance of mood and problems concentrating.

Finally, as discussed above, the vocational rehabilitation specialist found the Veteran had been unable to obtain and maintain substantially gainful employment since 2001.  However, he did not address the Veteran's part-time employment in December 2004 or address treatment records dated prior to August 2008 in support of his finding of unemployability prior to April 25, 2008.  He focused on evidence dated since August 2008 and GAF scores in the 50s.  The Board observes that GAF scores in that range were not assigned until after April 25, 2008.  Consequently, the Board finds this opinion report does not adequately address the impact of the Veteran's PTSD symptoms on employability prior to April 25, 2008.

In light of the foregoing, the Board finds that neither a schedular or extraschedular TDIU is warranted prior to April 25, 2008.  A schedular TDIU is granted from April 25, 2008 and to this extent, the appeal is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD with anxiety reaction prior to April 25, 2008 is denied.

Entitlement to a 70 percent rating for PTSD with anxiety reaction from April 25, 2008 is granted.

TDIU is granted from April 25, 2008.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


